UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

M()HAMED TAWID AL-SAFFY, )
Plaintiff, §
v. § Civil Case No. 13-01562 (RJL)
THOMAS J. VILSACK, in his §
i?f.’§f"'Sl,§§‘i?§l§i,f§fs§§'§lii¥.;re,e,,.,., § FILEp
Defendants. § JUL 23 Zm"
MEMORANDUM GPINION ci'.‘.’r'¢“s' l’.;?ih'i'%‘£?$§ 5?‘&'§,'»3§’,§§¥;

(July 22;014) [r)kr. # 101

Plaintiff Mohamed Tavvid Al-Saffy ("Al-Saff`y" or "plaintift"’) brings this action
against Thomas J. Vilsack and John F . Kerry, in their official capacities as Secretaries of
the United States Departments of Agrieulture ("USDA") and State ("State Department")
(together, "defendants"), respectively, alleging violations of Title VII of the Civil Rights
Act of 1964 ("Title VII"), 42 U.S.C. § Z()O()e, et seq., for religious and national-origin
discrimination, and retaliation for filing Equal Employment Opportunity ("EEO")
complaints. See Complaint ("Compl.") at 11 5 [Dkt. #l]. Now before the Court is
defendants’ l\/lotion to Dismiss. See Motion to Dismiss ("Defs.’ Mot.") [Dkt. #10].
Upon consideration of the parties’ pleadings, relevant law, and the entire record in this

case, the Court GRANTS summary judgment in favor of defendants.

BACKGROUND

Al-Saffy is a Egyptian-American Muslim who has been employed by the Foreign
Agricultural Service ("FAS")-an agency within thc USDA_since December 2001.

See Compl. at W 5, 7. In late 2008, Al-Saffy applied, and was selected for the position
of Director for the Saudi Arabia and Yemen Agricultural Trade Offices ("ATO
positions"). See Compl. at 11 8.

On the eve of plaintiff s departure for Saudi Arabia, however, Susan Schayes
("Schayes"), the former Assistant Deputy Administrator for the Office of Foreign Service
Operations ("OFSO"), placed Al-Saffy’s travel on hold. See Compl. at M 9, 12.
Believing that this decision was motivated by religious and national origin discriminatory
animus and reprisal, Al-Saffy filed an informal EEO complaint ("2009 Complaint")
against OFSO/FAS management on April 15, 2009. See Compl. at M 9, 12-13; Ex. 1 to
Defs.’ Mot. at l [Dl630 F.3d 1031, 1034 n.4 (D.C. Cir. 2011) (citing
Menomz`nee Ina’z'an Trz`be of Wz`s_ v. United States, 614 F.3d 519, 527 (D.C. Cir. 2010));
Blue v. Jackson, 860 F. Supp. 2d 67, 72 (D.D.C. 2012). As it is an affirmative defense,

the defendant bears the burden of producing evidence demonstrating non-exhaustion.

Bo\vcz’en v. United Slates, 106 F.3d 433, 437 (D.C. Cir. 1997) (citing Brown v. Marsh, 777
F.2d 8, 13 (D.C. Cir. 1985)). If the defendant carries this burden, the plaintiff must rebut
the defendant’s evidence or invoke one of the equitable doctrines of waiver, estoppel, or
tolling. See ia'.

lf a district court refers to materials outside the pleadings in resolving a l2(b)(6)
motion alleging non-exhaustion of administrative remedies, it must convert the motion to
dismiss into one for summary judgment and provide the parties an opportunity to present
evidence in support of their positions. See FED. R. CIV. P. 12(d); Kim v. United Stales,
632 F.3d 713, 719 (D.C. Cir. 2011); see also Pz'ntro v. Wheeler, No. 13-0231, 2014 WL
1315976, at *4 n.5 (D.D.C. Apr. 2, 2014) (noting prior notice of conversion to summary
judgment not necessary when "plaintiff`is represented by counsel and has responded to
the submission of exhibits with evidence of her own"). "[A] district court can consider a
summary judgment motion when it is satisfied that the parties are not taken by surprise or
deprived of a reasonable opportunity to contest facts averred outside the pleadings and the
issues involved are discrete and dispositive." Homz`llon v, Geithner, 743 F. Supp. 2d l, 8
(D.D.C. 2010) (quotations and citation omitted).

Summary judgment is proper where "there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law." FED. R. CIV. P. 56(a); see
also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Although the burden is on the

movant to show that there is no dispute of material fact, the non-moving party also bears

the "burden of producing in turn evidence that would support a jury verdict." Ana’erson
v. Lz`berly Lobby, Inc., 477 U.S. 242, 256 (1986). The non-moving party "may not rest
upon mere allegation or denials of his pleading, but must set forth specific facts showing
that there is a genuine issue for trial." Ia’. The court must accept as true the evidence of,
and draw "all justifiable inferences" in favor of, the party opposing summary judgment,
ld. at 255. A genuine issue exists only where "the evidence is such that a reasonable jury
could return a verdict for the nonmoving party." Id. at 248.
ANALYSIS

As a threshold matter, both parties have had sufficient opportunity to present
material evidence beyond the pleadings and contest the discrete, dispositive facts and
issues involved in this case. l\/loreover, both parties have submitted briefs extensively
discussing the material facts and issues surrounding plaintiffs claims of discrimination,
retaliation, and administrative exhaustion. Plaintiff s Opposition to Defendants’ Motion
cites USDA administrative documents below and presents additional evidence not found
within the four corners of the Complaint. See Pl.’s Opp’n & Exhibits [Dkt. #14].
Because plaintiff would not suffer prejudice from the conversion of Defendants’ Motion
into one for summary judgment, the Court will so proceed.

Title VII makes it unlawful for an employer "to discriminate against any individual
with respect to his compensation, terms, conditions, or privileges of employment, because

of such individual’s race, color, religion, sex, or national origin." 42 U.S.C. §

2000e-2(a)(1). Title Vll similarly prohibits employers from retaliating against an
employee because that employee "has opposed any practice made an unlawful
employment practice by [Title Vll], or because he has made a charge, testified, assisted,
or participated in any manner in an investigation, proceeding, or hearing under [Title
Vll]." 42 U.S.C. § 2000e~3(a).

The "EEOC has established detailed procedures for the administrative resolution
of discrimination complaints, including a series of time limits for seeking informal
adjustment of complaints, filing formal charges, and appealing agency decisions to the
Commission." Bowden v. United States, 106 F.3d 433, 437 (D.C. Cir. l997) (citation
omitted). Before an employee may obtain relief under Title Vll in federal court, he must
exhaust the administrative process for each discrete act of discrimination or retaliation he
alleges. See Bowa’en, 106 F.3d at 437; Blue, 860 F. Supp. 2d at 73; Pearsall v. Holder,
610 F. Supp. 2d 87, 95 (D.D.C. 2009). The purpose of the administrative exhaustion
requirement is to preserve judicial resources and provide the agency with notice and an
opportunity to pursue an administrative resolution. See Brown v. Marsh, 777 F.2d 8, 14
(D.C. Cir. 1985). Unfortunately for the plaintiffhere, he has failed to comply with these
"detailed procedures" for all of his EEO complaints, and thus, his claims must fail. How
so?

A. C0mplaints Against The USDA

After filing an informal complaint on April 15, 2009, plaintiff waited just over a

month before withdrawing the 2009 Complaint on May 22, 2009. See Ex. l to Defs.’
Mot. at 2. Plaintiff never filed a formal complaint with the agency because the USDA
reversed course and allowed him to travel to Saudi Arabia. See z`a’.; Compl. at 11 14.
Plaintiff s failure to file the required formal discrimination complaint is fatal to his claims
based on the allegations contained in paragraphs 8-14 of the Complaint because he did
not exhaust all administrative remedies before filing suit in this Court. See 29 C.F.R. §
1614.106(a) ("A complaint must be filed with the agency that allegedly discriminated
against the complainant.") (emphasis added).

Title Vll also includes strict time limitations. lndeed, a civil action challenging an
administrative decision must be brought within ninety days after receipt of the final
agency action. See 42 U.S.C. § 2000e-l6(c); see also Wz`ley v. Johnson, 436 F. Supp. 2d
91, 96 (D.D.C. 2006) ("Courts apply the ninety-day time limit [for filing a civil action]
strictly and will dismiss a suit for missing the deadline by even one day."). "If an agency
does not issue a final order within 40 days of receipt of the administrative judge’s
decision . . . then the decision of the administrative judge shall become the final action of
the agency." 29 C.F.R. § 1614.109(i). Unfortunately for the plaintiff, he did not file the
Complaint in this case until October 10, 2013, more than ninety days after the respective

agency actions became final, and thus, his claims must fail.?

2 Because the defendants have clearly demonstrated that Al-Saffy failed to exhaust his
administrative remedies, the burden shifts to the plaintiff to show that equitable tolling should
apply. See Bowa’en, 106 F.3d at 437. Tolling of the ninety-day time period, howcver, is only

9

Plaintiff voluntarily requested withdrawal of the 201 1 Complaint on March 29,

2013. See Ex. 1 to Pl.’s Opp’n. The EEOC issued an order granting dismissal of the
201 1 Complaint on April 30, 2013. See Ex. 2 to Pl.’s Opp’n at 1. Because the USDA
did not issue a final order within forty days of receiving the EEOC order,3 the dismissal
became the final agency action on June 15, 2013, at the latest. See 29 C.F.R. §

1614. l09(i); Pl.’s Opp’n at 4-5 (admitting USDA never issued a final order). Plaintiff
was therefore required to file a civil action no later than September 13, 2013. As
plaintiff did not file the instant action until nearly a month after the expiration of the
ninety day period, his claims as to the 2011 Complaint must also fail. See Compl. at 1111
15-36.

Plaintiff s claims related to the 2012 Complaint must suffer the same fate as well.

Plaintiff voluntarily requested withdrawal of the 2012 Complaint on March 29, 2013.
See Ex. 10 to Defs.’ l\/lot. at 2. The EEOC issued an order dismissing the 2012

Complaint on April 3, 2013. See z`a’. at l. Because the USDA, again, did not issue a

applied in "extraordinary and carefully circumscribed instances" where the plaintiff has
"exercised due diligence and his excuse for the delayed filing must be more than a garden variety
claim of excusable neglect." Wiley, 436 F. Supp. 2d at 96 (internal quotations and citations
omitted). Unfortunately for the plaintiff, that is not the case here. Plaintiff voluntarily
withdrew his EEO complaints and the dismissal of his claims became final forty days after the
USDA received the EEOC orders. Plaintiff has pled no facts suggesting that the extraordinary
remedy of equitable tolling is justified in this case.

3 For the purposes of calculating when the USDA received the April 30, 2013 EEOC order, the
Court has added five days to the date on which the order was issued, resulting in a receipt date of
l\/londay, May 6, 2013.

10

final order within forty days of receiving the EEOC order," the dismissal became final on
May 18, 2013, at the latest. See 29 C.F.R. § 1614.109(i); Pl.’s Opp’n at 4-5 (admitting
USDA never issued a final order). Plaintiff did not file the instant action until nearly two
months after the expiration of the ninety day period_August 16, 2013~and thus his
claims as to the 2012 Complaint must fail. See Compl. at 1111 37-55.
B. Complaint Against The State Department

Title Vll is the sole remedy available to federal employees who have suffered from
discriminatory employment practices. See Browrz v. Gerzeral Servz'ces Aa’mz`nz`stratz`on,
425 U.S. 820, 835 (1976); Kz'zas v. Webster, 707 F.2d 524, 542 (D.C. Cir. 1983). Title
Vll, however, only protects against employment discrimination "affecting employees or
applicants for employmenl" with a federal department or agency. See 42 U.S.C.
2000e-l6(a) (emphasis added). Plaintiff has never alleged that he was either an
employee or applicant for employment with the State Department, nor does he fit within
either of the two narrow exceptions for non-employees or -applicants for employment.5

Even assuming, argaendo, that Secretary Kerry-as head of the State

4 For the purposes of calculating when the USDA received the April 3, 2013 EEOC order, the
Court has added five days to the date on which the order was issued, resulting in a receipt date of
l\/londay, April 8, 2013.

5 Federal courts have recognized two narrow exceptions where a non-employee or -applicant for
employment may bring suit against a federal department or agency pursuant to Title VII. The
first exception is where the plaintiff is a former employee of a department or agency, and the
employer engaged in post-employment retaliatory actions. See Rol)irzson v. Shell Oz'l Co., 519
U.S. 337, 346 (1997). The second exception is where a plaintiff is not a direct employee, but the
department or agency nevertheless controls the plaintiff s access to employment, and "den[ies]
such access by reference to invidious criteria." Sil)ley Mem. Hospilal v. Wilson, 488 F.2d 1338,

ll

Department»is a proper defendant in this case,é the plaintiff s claims still fail because he
did not exhaust his administrative remedies before filing suit in this Court. In order to
properly exhaust all administrative remedies as required by 42 U.S.C. § 2000e-16(c), a
plaintiff must initially contact an EEO counselor to lodge a complaint within 45 days of
the alleged violation. See 29 C.F.R. § 1614.105. If the complaint cannot be resolved
through counseling, a complainant is required to file an administrative complaint with the
department’s EEO office. See 29 C.F.R. § l614.106(a)-(c).

The conduct forming the basis for the 2013 State Department Complaint took
place in August 2010, when plaintiff was removed as Director of the Yemen ATO. See
Compl. at 1111 59, 62-66. Plaintiff, however, waited almost three years, until April 7,
2013, to initiate contact with the State Department’s EEO office. See Compl. at 11 68.
Plaintiff has failed both in establishing that Secretary Kerry is a proper defendant in this
action, as well as in exhausting his administrative remedies, and thus his claims as to the

2013 State Department Complaint must fail. See Compl. at 1111 58-70.

1342 (D.C. Cir. 1973). I find that neither of these exceptions apply to the plaintiff in this case.
6 Pursuant to the statutory language, the head of the federal department or agency in question is
the only proper defendant in an action brought pursuant to Title VII. See 42 U.S.C. §
2000e-l6(c); Davis v. Califano, 613 F.2d 957, 958 n.l (D.C. Cir. 1980); Hackley v. Rouclebash,
520 F.2d 108, 115 n.17 (D.C. Cir. 1975).

12

CONCLUSION
Accordingly, for all of the foregoing reasons, the Court GRANTS summary
judgment in favor of defendants. An Order consistent with this decision accompanies

this Memorandum Opinion.